

THIS SHARE PURCHASE AGREEMENT dated as of the 20th day of November, 2008,


BETWEEN:


PIONEER EXPLORATION INC., a Nevada company with an office located at 202 - 700
West Pender Street, Vancouver, British Columbia, V6C 1G8, Canada


(the “Purchaser”)


AND:
 
IAN McGAVNEY, a businessman of 24 Renshaw Road, Rothesay, New Brunswick, E2H 1R6



(the “Shareholder”)


WHEREAS:


A.           The Shareholder is the registered and beneficial owner of 50,000
free trading common shares in the capital of Macallan Oil & Gas Inc. (the
“Shares”);


B.           The Shareholder wishes to sell, and the Purchaser wishes to
purchase, the Shares pursuant to the terms and conditions of this agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of $1.00
and other good and valuable consideration paid by each party to the other, the
receipt and sufficiency of which are acknowledged, the parties covenant and
agree as follows:


1.  
The Shareholder agrees to sell and the Purchaser agrees to purchase the Shares
for and at a price of CDN$37,500 at the date of this agreement (the “Purchase
Price”).



 
2.  
The Purchase Price will be paid as follows:



 
a.  
the initial payment of CDN$7,800 to be paid within 10 days of the date of this
agreement;



 
b.  
the second payment in the amount of CDN$9,900 to be paid within 60 days of the
date of this agreement;



 
c.  
the third payment in the amount of CDN$9,900 to be paid within 120 days of the
date of this agreement; and



 
d.  
the fourth and final payment in the amount of CDN$9,900 to be paid within 180
days of the date of this agreement.



 
Page - 1

--------------------------------------------------------------------------------

 
 


 
3.  
The Shareholder represents and warrants to the Purchaser that:



 
a.  
The Shareholder owns the Shares as the legal and beneficial owner thereof, free
of all liens, claims, charges and encumbrances of every nature and kind
whatsoever.  The Shares are fully paid and non-assessable and the Shareholder
has due and sufficient right and authority to enter into this agreement and to
transfer the legal and beneficial title and ownership of the Shares to the
Purchaser.



 
b.  
No person, firm or corporation has any agreement or option or a right capable of
becoming an agreement for the purchase of the Shares, with the exception of this
agreement.



 
c.  
There are no actions, suits, claims, trials, demands, investigations,
arbitrations or other proceedings (whether or not purportedly against or on
behalf of the Shareholder) pending or, to the knowledge of the Shareholder,
threatened with respect to or in any manner affecting the Shares, which form
part of this agreement.



 
d.  
The Shareholder is a resident of Canada within the meaning of the Income Tax Act
(Canada).



 
4.  
The Purchaser covenants that if the Purchaser raises CDN$250,000 or more at any
one time and the Purchaser receives a written demand from the Shareholder for
payment of the Purchase Price in full that it will pay out any outstanding
payments on the Purchase Price within 10 days of receipt of the written demand.



 
5.  
The effective date of sale and purchase of the Shares will be the date on which
the full amount of the Purchase Price is paid (the “Closing”).



 
6.  
At the Closing,



 
e.  
the Shareholder will deliver to the Purchaser the share certificates, duly
endorsed for transfer, representing the Shares; and



 
f.  
the Purchaser will deliver to the Shareholder the final and full payment of the
Purchase Price.



 
7.  
The Shareholder agrees to indemnify and save harmless the Purchaser from and
against all claims, actions and suits and from and against all liabilities,
losses, damages, costs, charges, counsel fees and other expenses of every
nature, arising out of or in connection with all matters whatsoever which arise
from any breach of this agreement or any representation, warranty or covenant
contained herein by or on the part of the Shareholder.

 
 
Page - 2

--------------------------------------------------------------------------------

 

 
 
8.  
The Shareholder will allow any default under this agreement to be cured by the
Purchaser within 30 days of the Purchaser receiving a notice of default from the
Shareholder.



9.  
Any notice that must be given or delivered under this agreement must be in
writing and delivered by hand to the address or transmitted by fax to the party
and is deemed to have been received when it is delivered by hand or transmitted
by fax unless the delivery or transmission is made after 4:00 p.m. or on a
non-business day where it is received, in which case it is deemed to have
been delivered or transmitted on the next business day.  Any payments of money
must be delivered by hand or wired as instructed in writing by the receiving
party.  Any delivery other than a written notice or money must be made by hand
at the receiving party’s address.



 
10.  
This agreement will enure to the benefit of and will be binding upon the parties
and their respective successors and assigns.



 
11.  
Time will be of the essence of this agreement.



 
12.  
This agreement constitutes the entire agreement between the parties and
supersedes all previous communications, representations and agreements, whether
oral or written, between the parties with respect to the subject matter of this
agreement.



 
13.  
The parties will sign such further assurances and other documents and
instruments and do such further and other things as may be necessary to
implement and carry out the intent of the agreement.



 
14.  
This agreement may be signed in counterparts and delivered to the parties by
fax, and the counterparts together are deemed to be one original document.





IN WITNESS WHEREOF the parties have signed this Share Purchase Agreement as of
the day and year first above written.




Pioneer Exploration Inc.


Per:           /s/ Tom Brady




Authorized Signatory






/s/ Ian McGavney




  Ian McGavney



 
Page - 3

--------------------------------------------------------------------------------

 
